Citation Nr: 1426382	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-45 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a torn meniscus, right knee disability.

2.  Entitlement to a compensable evaluation for a scar of the medial right knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of compression fracture, L2-3 with spondylolysis.

4.  Entitlement to a separate disability evaluation for neurologic impairment related to the lumbar spine disability, to include right lower extremity lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a hearing at the RO in February 2012.  A transcript from this hearing is of record.

The issues of entitlement to a rating in excess of 10 percent for residuals of compression fracture, L2-3 with spondylolysis and entitlement to a separate disability evaluation for neurologic impairment related to the lumbar spine disability, to include right lower extremity lumbar radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

1.  Residuals of a torn meniscus, right knee, to include degenerative disc disease of the right knee, were not manifest in service, were not manifest within one year of separation, and are not related to service.

2.  At his February 2012 hearing, the Veteran withdrew his claim of entitlement to a compensable evaluation for a scar of the medial right knee.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the right knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The entitlement to a compensable evaluation for a scar of the medial right knee has been withdrawn and is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for residuals of a torn meniscus, right knee disability

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a January 2009 letter, prior to the date of the issuance of the appealed December 2009 rating decision.  The January 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the report of an October 2009 VA examination.  The October 2009 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2009 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The Acting Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the February 2012 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting Veteran Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has a current right knee disability as a result of his in-service motor vehicle accident.  The Board notes that the Veteran is already service-connected at a noncompensable evaluation for a scar of his medial right knee.  However, the Veteran's current claim for service connection involves the residuals of a torn meniscus of his right knee.

Service treatment records demonstrate that the Veteran suffered a laceration and abrasion of his right knee in July 1979 after falling out of a jeep.  

In August 1979, the Veteran had a debridement of his right knee.  He also grew Staph aureus out of the culture of his right knee wound but this was treated.

A September 1979 treatment note from the Orthopedic Clinic indicated that the Veteran had a resolving abrasion over the medial aspect of his right knee.  The diagnosis was abrasion and laceration of right knee, healed.

A November 1979 Medical Board noted that the Veteran had regained complete knee range of motion, status post debridement of a laceration in August 1979.  The members of the Medical Board found that the Veteran was asymptomatic.  The diagnosis was laceration and abrasion, right knee, healed.

The Veteran's January 1980 separation examination was negative for complaints or diagnoses related to a right knee disability.  The examination noted that the Veteran had previously suffered abrasions to his knee and body.

A June 1981 and July 1982 annual physicals noted that the Veteran had previously suffered abrasions to his knee and body.

An April 1985 annual examination was negative for complaints or diagnoses related to a right knee disability aside from the scar on the right knee.  

An August 2001 private treatment report reflects that the Veteran had a history of right knee pain and a tear of his medial meniscus.

In August 2001, the Veteran underwent a right knee arthroscopy for his right knee medial meniscal tear.  The Veteran reported having chronic problems with his right knee with locking and giving way.  The postoperative diagnosis was a right medial meniscal tear, lateral meniscal tear and second degree chondromalacia of the medial femoral condyle.

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran injured his knee in service when he was thrown off of a jeep in service and he landed on his knee on pavement.  He tore much of the skin off of his knee and had a large abrasion.  He was treated at the emergency room where he was treated with stitches.  Over the years, he did not have much trouble with his knee until 2000 when he noticed decreased flexibility and increased pain during his workouts.  A 2001 showed a partially torn meniscus which was followed by surgery.  Current x-rays revealed narrowing of the medial knee compartment and minimal chronic degenerative changes in the patellofemoral space and the quadriceps insertion.  The diagnosis was right knee degenerative joint disease and a history of torn right meniscus status post arthroscopy.  The examiner noted that although the Veteran had a history of traumatic abrasion to his right knee followed by a wound infection, there was no evidence to support his torn menisci being temporarily related to the in-service motor vehicle accident as evidenced by no excessive swelling at the time of the accident and no need for assistive devices.  The torn meniscus was diagnosed more than 20 years later and was likely the result of a degenerating meniscus from normal aging being susceptible to minor injuries which may have gone unnoticed.  The meniscal tear would also predispose him to the resulting mild chronic degenerative changes.  The examiner opined that the Veteran's knee pain and torn meniscus which he experienced was less likely than not caused by or a result of the accident when the Veteran was thrown from a jeep.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of a torn meniscus, right knee disability is not warranted.

As noted above, there is a current diagnosis of right knee degenerative joint disease and a history of torn right meniscus status post arthroscopy; hence, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for arthritis on a presumptive basis is not warranted.  The first evidence of arthritis of the right knee is the October 2009 x-rays which demonstrated narrowing of the medial knee compartment and minimal chronic degenerative changes in the patellofemoral space and the quadriceps insertion.  Accordingly, the record does not show manifestations of arthritis within one year of the Veteran's service separation.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's right knee disability, the Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran injured his right knee in service when he fell out of a jeep in July 1979.

However, the service treatment records were negative for any diagnoses of any chronic right knee disability.  The record reflects that his right knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature as indicated by the September 1979 treatment report which provided a diagnosis of abrasion and laceration of right knee, healed.

Additionally, the November 1979 Medical Board noted that the Veteran had regained complete knee range of motion and found that the Veteran was asymptomatic.  The diagnosis was laceration and abrasion, right knee, healed.  Significantly, the Veteran's January 1980 separation examination was negative for complaints or diagnoses related to a right knee disability.  

Additionally, there are no clinical findings or diagnoses of a right knee disability until many years after service as the first medical evidence demonstrating a right knee disability is the August 2001 private treatment report which noted that the Veteran had a history of right knee pain and a tear of his medial meniscus.  Notably, periodic examinations in June 1981, July 1982 and April 1985 did not indicate that the Veteran had current right knee complaints as they merely noted that the Veteran had previously suffered abrasions to his knee and body.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of his right knee disability since service.  While the Veteran testified at his February 2012 hearing that his right knee continuously gave him problems, his separation examination report is again negative for any treatment, complaint, or diagnosis pertinent to his right knee aside from his history of abrasions.  Indeed, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his right knee.  These findings contradict any current assertion that a right knee disability existed at the time of his service discharge or that his complaints of right knee problems during service persisted until his discharge.  Additionally, on VA examination in October 2009, the Veteran reported that he did not have much trouble with his knee until 2000 when he noticed decreased flexibility and increased pain during his workouts.  

Instead, the first medical evidence demonstrating a right knee condition is the August 2001 private treatment report noting that the Veteran had a history of right knee pain and a tear of his medial meniscus.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current right knee symptoms have continued since service.  The Board places greater weight on the contemporaneous service records, to include service separation examination which is negative for any complaints pertaining to the Veteran's right knee.

As the Veteran was not diagnosed with a right knee disability until many years after service and there was almost a 21-year lapse in time between the Veteran's active service and the first confirmed complaints of right knee problems to a medical care provider, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current residuals of a torn meniscus, right knee disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the right knee disability weighs against the claim as the October 2009 VA examiner concluded that it was less likely than not that the Veteran's right knee disability was related to his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between claimed residuals of a torn meniscus, right knee disability and service, the Board finds that service connection is not warranted.  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed residuals of a torn meniscus, right knee disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current residuals of a torn meniscus, right knee disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed residuals of a torn meniscus, right knee disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Entitlement to a compensable evaluation for a scar of the medial right knee

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2012 hearing, the Veteran and his representative indicated that the Veteran requested a withdrawal of his appeal for entitlement to an increased rating for his service-connected scar, medial right knee.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

Entitlement to service connection for residuals of a torn meniscus, right knee disability, is denied.

The claim of entitlement to a compensable evaluation for a scar of the medial right knee is dismissed.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's claim for a rating in excess of 10 percent for residuals of compression fracture, L2-3 with spondylolysis, the Board notes that the most recent VA examination in September 2010 for this disability is over 3 years old.

Additionally, at his February 2012 hearing, the Veteran testified that his back disability had worsened since his last VA examination.  In a January 2012 letter, a private physician also noted that the Veteran's back disability had significantly worsened since his last VA examination.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of compression fracture, L2-3 with spondylolysis, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim regarding neurologic impairment related to the lumbar spine disability, to include right lower extremity lumbar radiculopathy, the Board notes that a June 2010 discharge note from the Fairfield Medical Center Emergency Room indicated that the Veteran had lumbar radiculopathy, sciatica.  Additionally on VA examination in September 2010, the VA examiner provided a diagnosis of lumbar radiculopathy.  However, an October 2010 VA addendum indicated that an EMG performed on the Veteran's bilateral lower limbs resulted in normal test results with no evidence of lumbosacral radiculopathy.  The Board finds that the clinical record indicates the Veteran may experience neurologic impairment related to his service-connected lumbar spine disability, to include lumbar radiculopathy.  However, before a separate evaluation for such impairment may be assigned, the Veteran must undergo an additional VA examination and opinion to determine the nature, etiology and severity of any such impairment, given the inconsistencies in the record.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residuals of compression fracture, L2-3 with spondylolysis, including the question of potentially related right lower extremity lumbar radiculopathy.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should specifically identify any evidence of radiculopathy due to the service-connected disabilities, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  If there is no secondary radiculopathy or other neurologic impairment, the examiner must so state.  Any functional impairment of the extremities due to the Veteran's service-connected spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected residuals of compression fracture, L2-3 with spondylolysis on his ability to work. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


